Detailed Action
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 17/016,051 (hereinafter also referred to as ‘051 or the instant application), filed September 9, 2020, which is a reissue application of U.S. Patent No. 10,594,850  (hereinafter also referred to as ‘850 or the original patent), issued March 17, 2020 on U.S. Non-Provisional Patent Application No. 16/210,476 (hereinafter also referred to as ‘476 or the parent application), entitled “Instrument Cluster Metadata to Support Second Screen”, filed December 5, 2018.1  The original ‘850 patent is a continuation of U.S. Patent Application No. 15/275,178 (hereinafter referred to as ‘178 or the grandparent application), filed on September 23, 2016, now U.S. Patent No. 10,194,013  (hereinafter also referred to as ‘013).  Application Ser. No. 15/275,178 claims benefit to US Provisional Application No. 62/349,005 filed June 12, 2016.

3. With regard to litigation involving ‘850, see Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘850 itself and the prosecution history, the 
  	
4.  The ‘850 patent issued with claims 1-20 (hereinafter also referred to as the patent claims).  A preliminary amendment filed concurrently with the application on September 9, 2020 was entered and considered. This preliminary filing amended claims 1, 5, 6-8, 10, 14-17 and 19, cancelled claims 2, 3, 11, 12,and 20 and added claims 21-25.
The most recent response of February 15, 2022, amended text and/or returned original text in claims 1, 10 and 19, returned claims 7 and 16 to their original text, and amended previously added claims 21-25.

5.  As of the date of this Office Action, the status of the claims is:
Claims 1, 4-10, 13-19, and 21-25 are pending.
Claims 1, 4-10, 13-19, and 21-25 are examined.
Claims 1, 4-10, 13-19, and 21-25 are objected to and/or rejected as set forth infra.

Notice of Pre-AIA  or AIA  Status
6. Because the effective filing date of claims of the instant application is after March 16, 2013, see prior paragraph 2, the AIA  First Inventor to File (“AIA -FITF”) provisions apply thereto. See also paragraph 1, supra.

Claim Objections
7. Claims 19 and 21-25 are objected to because of the following informalities:  in claim 19, line 12, should “a portable” be --the portable--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
When the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8. Claims 1, 4-10, 13-19 and 21-25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Xia et al(US P Patent Application Publication 2014/0220948 (hereinafter also referred to as ‘948).2

See the entirety of ‘948.

Claim 1
 A non-transitory computer-readable storage medium comprising instructions stored thereon to cause one or more processors [of a vehicle] to:

See ‘948 at, e.g., Fig. 1, elements 3, 5 and 7 and paragraphs 18 and 62.



establish a connection with a vehicle system [the portable electronic device];
transmit, by a portable electronic device [receive] first display information for [from the portable electronic device;] display [the received first display information] on a [the] primary display of the vehicle system;

See ‘948 at, e.g., Fig. 1, element 4, Fig. 5A, lower right display portion (connection strength icon) and Fig. 5B, element 602 and paragraphs 17, 19-24, 34, 55-56 and 61. 

transmit [receive], [to] from [the vehicle system] the portable electronic device, a [second] request to connect to an instrument cluster display of the vehicle system;

See ‘948 at, e.g. Fig. 2, element 205 and paragraphs 34, 36 and 56.

receive [transmit], from the vehicle system [to the portable electronic device], display capability information for the instrument cluster display of the vehicle system, the display capability information defining one or more object fields corresponding to capabilities of the instrument cluster display; and

See ‘948 at, e.g., FIG. 2, element 207, paragraphs 33-34, 36-38, 40, FIG. .4, paragraphs 51-54, FIGs. 5A-B, elements 505 and 605 and paragraphs 55-61.  See also FIG. 2, elements 209  and 211.

transmit [receive] formatted metadata to the vehicle system  from the portable electronic device, the formatted metadata based on the defined one or more object fields for display on the instrument cluster display[; and
output second display information for display on the instrument cluster display, the second display information based on the one or more object fields].

See ‘948 again at, e.g., FIG. 2, elements 209 and 211, paragraphs 36-38, FIGs. 5A-B, elements 505 and 605 and paragraphs 55-61.

 

Claim 4
 The non-transitory computer-readable storage medium of claim 1, wherein the display capability information includes one or more of character limitations, screen resolution, and integrated graphics.

See ‘948 at, e.g., Fig. 2, 207, 211, paragraphs 34 and 36-38, FIGs. 5A-B, elements 505 and 605, and paragraphs 55-61.

Claim  5 
The non-transitory computer-readable storage medium of claim 1, wherein the instructions further cause the one or more processors to
associate one or more of the defined one or more object fields with a stored graphic supported by the instrument cluster display, and
wherein the formatted metadata [second display information] includes an indication of [at least] the stored graphic.

See prior discussion of claim 4, e.g., paragraphs 37 and 59, e.g. formatted metadata received indicative of a traffic map which is an overlay of current map screen, which current map is determined from a look-up table, i.e. a stored graphic.   

Claim 6
The non-transitory computer-readable storage medium of claim 1, wherein the primary display comprises a head unit of the vehicle system.

See ‘948 again at, e.g., Fig. 1, element 4, Fig. 2, element 201, Fig. 5A, lower right display portion (connection strength icon) and Fig. 5B, element 602 and paragraphs 17, 34, 55-56 and 61.


Claim 7
The non-transitory computer-readable storage medium of claim 1, wherein
the first display information comprises graphical data from the portable electronic device.

See ‘948 again at, e.g., Fig. 1, element 4, Fig. 2, element 201, Fig. 5A, lower right display portion (connection strength icon) and Fig. 5B, element 602 and paragraphs 17, 34, 55-56 and 61.

Claim 8
The non-transitory computer-readable storage medium of claim 1, wherein
the display capability information includes at least an indication of one or more graphical icons supported by the instrument cluster display of the vehicle system, and 
wherein the formatted metadata is formatted into one or more object fields based on the indicated one or more graphical icons supported.

See ‘948 at, e.g., FIGs. 5A-B, elements 505 and 605, and paragraphs 55-57, 59-61, FIG. 2, element 207, and elements 209 and 211, and paragraphs 36-38.
 
Claim 9
The non-transitory computer-readable storage medium of claim 1, wherein 
the metadata comprises one or more of navigation information, news information, and weather information.

See ‘948 at, e.g., paragraphs 34, 36 and 38.
 
Claim 10
A method for updating displays of a vehicle, comprising:
[receiving, from a portable electronic device, a first request to connect a primary display
of the vehicle;]
establishing a connection with a vehicle system [the portable electronic device];
transmitting, by a portable electronic device, [receiving] first display information for display on a primary display of the vehicle system [from the portable electronic device];
[displaying the received first display information on the primary display of the vehicle; ]
transmitting [receiving], [to] from [the vehicle system] the portable electronic device, a [second] request to connect to an instrument cluster display of the vehicle system;
receiving [transmitting], from the vehicle system [to the portable electronic device], display capability information for the instrument cluster display of the vehicle system, the display capability information defining one or more object fields corresponding to capabilities of the instrument cluster display; and
transmitting [receiving] formatted metadata to the vehicle system  from the portable electronic device, the formatted metadata based on the defined one or more object fields for display on the instrument cluster display [; and
outputting second display information for display on the instrument cluster display, the
second display information based on the one or more object fields. ]

See discussion of claim 1

Claim 13
The method of claim 10, wherein the display capability information includes one or more of character limitations, screen resolution, and integrated graphics.

See discussion of claim 4.

Claim 14
The method of claim 10, further comprising 
associating one or more of the defined one or more object fields with a stored graphic supported by the instrument cluster display, and
wherein the formatted metadata [second display information] includes an indication
of [at least] the stored graphic.

See discussion of claim 5.



Claim 15
The method of claim 10, wherein the primary display comprises a head unit
of the vehicle system.

See discussion of claim 6.

Claim 16 
The method of claim 10, wherein the first display information comprises graphical data from the portable electronic device.

See discussion of claim 7.


Claim 17
The method of claim 10, wherein the display capability information includes
at least an indication of one or more graphical icons supported by the instrument cluster display of the vehicle system, and
wherein the formatted metadata is formatted into one or more object fields based on the indicated one or more graphical icons supported.

See discussion of claim 8.

Claim 18
The method of claim 10, wherein the metadata comprises one or more of navigation information, news information, and weather information.

See discussion of claim 9.


Claim 19 
A portable electronic device [display] [system for displaying information by a vehicle system] comprising:
[a primary display of the vehicle];
[an instrument cluster display of the vehicle];
one or more processors; and
a memory communicatively coupled to the [primary display, the instrument cluster display, and the] one or more processors and having stored instructions that, when executed by at least one of the one or more processors, cause [the at least one or more processors] [display system] the portable electronic device to:
[receive, from a portable electronic device, a first request to connect the primary
display; ]
establish a connection with a vehicle system [the portable electronic device];
transmit [receive], by a portable electronic device, first display information for [from the portable electronic device;] display [the received first display information] on a [the] primary display of the vehicle system;
transmit [receive], [to] from [the vehicle system] the portable electronic device, a [second] request to connect to an instrument cluster display of the vehicle system;
receive [transmit], from the vehicle system [to the portable electronic device],  display capability information for the instrument cluster display of the vehicle system, the display capability information defining one or more object fields corresponding to capabilities of the instrument cluster display; and
transmit [receive] formatted metadata to the vehicle system  from the portable electronic device, the formatted metadata based on the defined one or more object fields for display on the instrument cluster display[; and
output second display information for display on the instrument cluster display, the second display information based on the one or more object fields].

See discussion of claim 1.

Claim 21
The[ system] the portable electronic device of claim 19, wherein the display capability information includes one or more of character limitations, screen resolution, and integrated graphics.

See discussion of claim 4.


Claim 22 
The [ system] the portable electronic device of claim 19, wherein the instructions further cause the one or more processors to 
associate one or more of the defined one or more object fields with a stored graphic supported by the instrument cluster display, and 
wherein the formatted metadata includes an indication of the stored graphic.

See discussion of claim 5.

Claim 23
The [ system] the portable electronic device of claim 19, wherein the primary display comprises a head unit of the vehicle system.

See the discussion of claim 6.



Claim 24
The [ system] the portable electronic device of claim 19, wherein the first display information comprises graphical data.

See discussion of claim 7.

Claim  25
The [ system] the portable electronic device of claim 19, wherein the instructions further cause the one or more processors to:
receive data from a data producer, wherein the data is in a format not suitable for display on instrument cluster display; and
generating formatted metadata based on the data and the defined one or more object fields. 
 
.  

Response to Arguments
	The remarks on pages 7-28 have been considered in their entirety.  Specifically:
The issues addressed on pages 24-25 have not been maintained.
The remarks on page 26-27 with regard to the prior art are deemed not persuasive.  It is asserted: 
“Although a multimedia system is utilized in FIG. 5A, the data may also be sent to an instrument cluster display, a heads up display, a rear seat entertainment system, or any other display that is utilized in the vehicle.” Id. That is, Xia indicates that data from the nomadic device may be sent to a set of alternative displays, either the multimedia system, instrument cluster display, heads up display, etc. Moreover, Xia does not indicate that different data may be sent to be displayed in the multimedia system, as opposed to the instrument cluster display. Further, Xia does not indicate that the different displays may receive different types of data, such as formatted metadata and display information. For at least these reasons, Assignee submits that Xia does not teach at least the claimed feature of “transmit, by a portable electronic device, first display information for display on a primary display of the vehicle system,” and “transmit formatted metadata to the vehicle system from the portable electronic device, the formatted metadata based on the defined one or more object fields for display on the instrument cluster display,” as recited in claim 1.

However, the claim language does not preclude displays in the alternative.  See again Xia at, e.g., paragraph 37 (“current HMI display screen”) as well paragraph 56.  The claim language does not require, e.g., simultaneous sending of data to different displays. The claim language also does not require that data sent/types of data received be different, i.e. formatted metadata based on defined object fields for display as claimed is display information.  Also see paragraph 36 of Xia, 

   
Conclusion
Finality
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment 
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,594,850 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.


/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the patent was extended or adjusted by 0 days.  The ‘850 patent is subject to a terminal disclaimer
        2 2/15/2022 amendments shown in italics.